 OPERATING ENGINEERS LOCAL 478 (STONE & WEBSTER)Operating Engineers, Local Union 478, a/w Interna-tional Union of Operating Engineers, AFL-CIOand Stone & Webster Engineering Corporation.Case 39-CD-1730 March 1984DECISION AND DETERMINATION OFDISPUTEBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISThe charge in this Section 10(k) proceeding wasfiled 12 July 1983 by the Employer, and an amend-ed charge was filed 22 July 1983, alleging that theRespondent (Local 478) violated Section 8(b)(4)(D)of the National Labor Relations Act by engagingin proscribed activity with an object of forcing theEmployer to assign certain work to employees itrepresents rather than to unrepresented employeesin the Employer's Site Engineering Group (SEG).The hearing was held 6 and 7 September 1983before Hearing Officer Michael A. Marcionese.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1. JURISDICTIONThe Employer is a Massachusetts corporation'engaged in the construction of a nuclear powerplant known as Millstone III in Waterford, Con-necticut. During the past year the Employer pur-chased at the Waterford construction site materialssuch as piping, cement supports, and other likegoods valued in excess of $50,000 and receivedthese goods directly from points located outsideConnecticut. The parties stipulate, and we find,that the Employer is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act. Theparties also stipulate, and we find, that Local 478 isa labor organization within the meaning of Section2(5) of the Act.II. THE DISPUTEA. Background and Facts of DisputeAn essential part of the Employer's Millstone IIIproject is the fabrication and installation of the pipewhich comprises the plant's cooling system. In theAt the hearing, the parties stipulated that the Employer is a Dela-ware corporation. The Employer's parent, Stone & Webster, Inc., is aDelaware corporation, not the Employer. We grant the Employer's un-opposed motion to correct the record to reflect the proper State of theEmployer's incorporation.269 NLRB No. 108safety analysis report filed with the Nuclear Regu-latory Commission the Employer has warrantedthat it will adhere to the American Society of Me-chanical Engineers' Nuclear Piping Code (ASMECode). The ASME Code requires the performanceof stress tests on various systems in the plant. Ac-cordingly, prior to construction a pipe designerprepares a drawing which shows the plannedpiping configuration to scale. This piping drawingis given to a stress analyst who uses it to draw amodel of the piping system. This model is subject-ed to computer analysis to determine whether thepiping system as designed will be able to withstandvarious kinds of stresses.After a piping system is constructed, the Em-ployer's surveyors-who are represented by Local478-take measurements of the piping. The survey-ors use these measurements to draw sketches-called as builts-showing the dimensions and loca-tion of the plant's piping systems. John Carty, theEmployer's superintendent of engineering, testifiedthat the primary purpose of the "as builts" is torecord where underground pipes are buried in theevent of future excavation activities. The produc-tion of "as builts" require the surveyors to measureangles by protractors and by triangulation, whichinvolves a geometric computation.In addition, measurements of completed pipingsystems are taken for the purpose of performing acomputer analysis to determine the systems' stresscapabilities, similar to the stress analysis doneduring the preconstruction design phase. This stressreconciliation analysis is a new procedure madenecessary because the systems are not always builtexactly as designed. The stress reconciliation proc-ess begins with measurements of the actual configu-ration of the pipe and identification of the types ofpipefittings that were used in the system. Thesemeasurements form the basis of the model which,through depiction of the piping as a series of nodepoints and mass points, is subjected to computeranalysis. In May or June 19832 the Employer as-signed this measuring work to piping designers andstress analysts employed in its SEG. No union rep-resents these employees at the Millstone III job-site.3David Hovey, one of the Employer's laborrelations supervisors, stated that the taking of stressreconciliation measurements would not diminishthe need for, or otherwise affect, the production of"as builts" by the Local 478-represented surveyors.Hovey testified that during a telephone conver-sation on 14 June James McParland, Local 478'sa All dates are in 1983 unless otherwise stated.3 Local 105 of the Association of Engineers, Architects and Drafts-men, represents some of these employees when they work in the Employ-er's Boston headquarters office.655 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness agent, questioned the Employer's assign-ment of SEG personnel to take measurements forstress reconciliation. According to Hovey, McPar-land characterized the work as the taking of "asbuilt" measurements and insisted that it should bedone by the surveyors. Kenneth Stevens, anotherlabor relations supervisor for the Employer, testi-fied that on 16 June Darwin Forde, Local 478'schief of parties on the jobsite, claimed that SEGemployees improperly were performing "as built"measurements. Subsequently, at a 22 June meetingbetween Employer and Local 478 representatives,McParland reiterated the Union's position that thetaking of stress reconciliation measurements wasidentical to the "as built" work, and surveyor-members of Local 478 should perform both.McParland asserted that surveyors were doingstress reconciliation measurements at other loca-tions where the Employer was engaged in nuclearplant construction, but cited no specific examples.The Employer's representatives agreed to checkinto the matter and get back to the Union. On 29June Labor Relations Supervisor Stevens informedMcParland that the Employer had decided toadhere to its assignment to the SEG employees.Pursuant to McParland's request, officials ofLocal 478 and the Employer met to discuss thesubject again on 12 July. At the meeting McPar-land presented three examples of other locationswhere he claimed the disputed work was per-formed by surveyors rather than by members ofthe engineering force. Two of those sites, Mantaupand Brayton Point, were fossil fuel plants beingconverted from oil-fired to coal-fired facilities. Be-cause they were nonnuclear projects, these twowere not subject to the Nuclear Regulatory Com-mission regulations requiring stress reconciliations.The third site to which McParland referred was anuclear facility which had been engineered by theEmployer but was being built by a different com-pany. Accordingly, the Employer had no controlover any crafts working at the third site.The Employer's Millstone III project manager,Art Dasenbrock, asked for more time to investigatethe examples presented by Local 478. McParlandresponded that the Employer could have all thetime it wanted, but that he would have to do whathe had to do, and he did not need very long tomake up his mind. As the meeting came to an endMcParland said he would be on the site until 12:30p.m., and then after that would be "near by."Patrick Travers, the Employer's chief supervisorof surveyors at the jobsite, testified that in earlyJuly Forde, Local 478's chief of parties, told himthat the surveyors wanted the stress reconciliationmeasurements work and that they probably wouldengage in a walkout to get it. Travers added thatForde allegedly said that the surveyors probablywould not set up a picket line until after the iron-workers-who were then on strike-returned towork, so that the surveyors' action would have fullimpact. Forde denied making such a statement.The ironworkers had returned to work by 12 July.The surveyor-members of Local 478 walked offthe job at 12:30 p.m. on 12 July and established apicket line on the main access road to the site. Thework stoppage lasted 2-1/2 days, ending on 14 Julywhen the Employer and Local 478 executed a suc-cessor collective-bargaining agreement to onewhich had expired on 31 March. Forde testifiedthat at a surveyors' meeting held immediatelybefore the walkout both the taking of stress recon-ciliation measurements and the absence of a signedcontract were discussed before the strike vote.The Employer has had two separate collective-bargaining agreements with Local 478. One, gener-ally referred to as the AGC standard agreement, isnegotiated by the Associated General Contractorsof Connecticut (AGC) and covers those employeeswho perform the traditional functions of operatingengineers. The other contract, an independentagreement between the Employer and Local 478,sets forth terms of employment for surveyors. Thissecond contract is based on the multiemployeragreement negotiated by the Connecticut Construc-tion Industries Association, Inc. (CCIA). Each ofthese contracts expired on 31 March.In April Labor Relations Supervisor Hoveylearned that the CCIA had bargained a new con-tract. When the CCIA failed to notify him of thatcontract's terms, Hovey asked McParland tosupply that information, and McParland did so. On12 May Local 478 sent to Hovey a two-page docu-ment headed "Standard Agreement," which hadbeen signed by the Union's business manager andits president. After stating that the "standard agree-ment" was extended for the period 4 April 1983 to31 March 1984, the document set forth five modifi-cations in the CCIA-negotiated agreement. Local478 asked the Employer to sign and return the doc-ument. This demand came several weeks after theEmployer's independent agreement with Local 478for the surveyors would have renewed automatical-ly. The Employer did not respond to Local 478's12 May demand concerning the execution of the"standard agreement."Sometime before 15 June the Employer voluntar-ily implemented all the economic terms of the newCCIA contract covering the Local 478-representedsurveyors. In a 15 June letter the Union remindedHovey that the standard agreement had not beenexecuted. Hovey called the Employer's Boston656 OPERATING ENGINEERS LOCAL 478 (STONE & WEBSTER)headquarters office for guidance, and was told toask McParland to clarify whether the agreement inquestion applied to surveyors and whether theUnion wanted that specific agreement signed.McParland testified that at the above-mentioned22 June meeting he told Stevens that Local 478had not received a signed contract for the survey-ors, even though an agreement was sent about 20May. Stevens replied that the agreement was inBoston for review, and he could not explain themonth's delay. According to McParland, he toldStevens that he wanted the contract back in 2weeks. Stevens called McParland on 29 June andasked him which agreement he wanted signed. Ste-vens testified that McParland answered that theUnion wanted the AGC standard agreement.Hovey stated at the hearing that in early July theBoston office directed him to sign the CCIA agree-ment, as modified, and mail it to Local 478.McParland claimed that, at the 12 July meetingwith the Employer's officials before the strike, hestated that he still had not received a signed con-tract from the Employer as promised by Stevens.In contrast, Hovey and Stevens testified thatMcParland said nothing about the collective-bar-gaining agreement at the 12 July meeting. McPar-land admitted that he never told the Employer thatthe absence of a signed contract would cause astrike. He asserted, however, that at the 12 Julymeeting the surveyors expressed much dissatisfac-tion with the Employer's failure to sign the con-tract. McParland said that he made it clear to thesurveyors that if they walked off the job it wassolely to obtain a contract, and that once the Em-ployer signed an agreement, they would have toreturn to work.The signs used on the first day of picketingsimply read, "Local 478 I.U.O.E. Operating Engi-neers Are on Strike." The only sign referring to analleged contract dispute was a handwritten signwhich appeared on the second day of the picket-ing. It stated, "Local 478 E Surveyors. No Con-tract. No Work." On 13 July McParland sent atelegram to Hovey which stated that the picketingwas solely "for the purpose of securing a signedcontract covering your surveyors." Hovey repliedby telegram on the same day that the Employer be-lieved that the true reason for the job action was tosecure the performance of stress reconciliations forLocal 478's members. At a meeting held on 14 Julythe Employer presented the Union with a signedcontract. The Union promptly ceased its picketingand the surveyors returned to work. At that timeMcParland asked for a meeting in the near futureto discuss stress reconciliation measurements. Sucha meeting was held about a week later, but the Em-ployer continues to assign the disputed work to theSEG employees.B. Work in DisputeThe work in dispute is the taking of the measure-ments used in the Employer's stress reconciliationanalysis of completed work at the Millstone III nu-clear power plant construction project in Water-ford, Connecticut.C. Contentions of the PartiesLocal 478 contends that the Board should quashthe notice of hearing on the ground that the workdispute is governed by the parties' contractualgrievance-arbitration provision. In addition Local478 asserts that there is no jurisdictional disputewithin the meaning of Section 10(k) of the Act in-asmuch as the dispute is between only it and theEmployer, and there is no other recognizablegroup or class of employees making a competingclaim for the work. Further, Local 478 argues thatthere is no reasonable cause to believe that it vio-lated Section 8(b)(4)(D) because there is no proba-tive evidence that the work stoppage was for thepurpose of forcing the assignment of the disputedwork to the surveyors. Instead, Local 478 contendsthat the record shows that its strike and picketingwas undertaken solely to secure a signed contract.The Union adds that at no time did it make anythreat with respect to the work assignment.If the Board determines that there is reasonablecause to believe that it violated Section 8(b)(4)(D),Local 478 takes the alternative position that theBoard's traditional standards require assignment ofthe work to the surveyors represented by Local478. In this regard, the Union argues that the dis-puted work is "as built" work which the surveyorshistorically have performed for the Employer.The Employer contends that the record clearlydemonstrates that an object of Local 478's strikeand picketing was to force the Employer to assignthe disputed work to surveyor-members of theUnion. Further, the Employer asserts that there isno voluntary means for the resolution of the dis-pute, either contractual or interunion. Accordingly,the Employer urges the Board to proceed to themerits of the dispute and to award the work to theSEG personnel on the basis of the Board's tradi-tional criteria, specifically the factors of relativeskills, efficiency and economy of operation, andemployer preference.D. Applicability of the StatuteIt is undisputed that Local 478 engaged in astrike and picketing at the Employer's Millstone IIIconstruction project from 12 July until 14 July, and657 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Local 478 consistently has demanded that theEmployer assign the disputed work to employeesrepresented by the Union, rather than to the SEGemployees. It is also undisputed that the aforemen-tioned picketing began within several hours afterthe Employer's officials informed the Union thatthe Employer would adhere to its assignment ofthe disputed work to SEG personnel. Local 478Business Manager McParland responded that hewould have to do what he had to do, and he didnot need very long to make up his mind. Further,Local 478 concedes that the issue of the disputedwork was discussed at the 12 July meeting atwhich the Union-represented surveyors decided topicket the jobsite.Local 478 contends, however, that the picketingwas solely for the purpose of obtaining the Em-ployer's signature on a collective-bargaining agree-ment. Even assuming that the picketing had thispermissible object,4Local 478's repeated demandsfor the disputed work, McParland's remarks at the12 July meeting with the Employer's representa-tives, and the fact that the work assignment wasdiscussed just before the strike vote constitute suffi-cient proof for reasonable cause to believe that thepicketing also had an object of forcing the Em-ployer to reassign the work to Local 478-represent-ed surveyors. Further evidence of that unlawfulobject is found in Patrick Travers' testimony thatDarwin Forde told him that the surveyors prob-ably would picket to obtain the disputed work.Forde may not have been a union officer, but hewas Local 478's chief of parties at the jobsite andwas one of the Union's representatives at the Juneand July meetings with Employer officials concern-ing the assignment of the disputed work.In addition, we reject Local 478's contentionthat this case does not present a jurisdictional dis-pute as contemplated by Section 10(k) inasmuch asthere is only one recognizable group of employeesdemanding the work. The unrepresented employeeswho are performing, and who desire to retain, thework are considered claimants to the work,5and itis well settled that Section 8(b)(4)(D) encompassescompeting claims of a labor organization and agroup of unrepresented employees.6In view of the4 While the evidence on this and other matters is conflicting, for thepurpose of finding reasonable cause to believe that Sec. 8(b)(4XD) hasbeen violated we need not conclusively resolve conflicts in testimony.Electrical Workers IBEW Local 103 (Maki Electrical. Inc.), 227 NLRB1745, 1746 (1977).1 See Longshoremen ILWU Local 29 (Van Camp Sea Food Co.), 225NLRB 624 (1976); Sheet Metal Workers Local 54 (Goodyear Tire & RubberCo.), 203 NLRB 74 (1973).6 See Laborers Local 334 (Dynamic Construction Co.), 236 NLRB 1131(1978).foregoing, we find that reasonable cause exists tobelieve that Section 8(b)(4)(D) of the Act has beenviolated.The Employer and Local 478 disagree as towhether there is a method for the voluntary adjust-ment of the dispute to which all parties are bound.We find no merit to the Union's contention thatthis dispute is governed by the parties' contractualgrievance-arbitration procedure. That proceduredoes not apply when, as here, unrepresented em-ployees have been assigned the disputed work. Ac-cordingly, we conclude that there is no voluntarybinding method for the adjustment of this dispute,and therefore the dispute is properly before theBoard for determination under Section 10(k) of theAct.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work afterconsidering various factors. NLRB v. ElectricalWorkers IBEW Local 1212 (Columbia Broadcasting),364 U.S. 573 (1961). The Board has held that itsdetermination in a jurisdictional dispute is an act ofjudgment based on common sense and experience,reached by balancing the factors involved in a par-ticular case. Machinists Lodge 1743 (J. A. JonesConstruction), 135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Collective-bargaining agreementsLocal 478's CCIA contract with the Employergenerally covers employees who are engaged infield survey work as party chiefs, instrument men,and rodmen. The contract excludes from coverageother persons who temporarily and sporadicallyuse surveying instruments and Local 478 agrees notto interfere with such practice and custom.Surveyors represented by Local 478 have tradi-tionally made "as built" measurements as part offield survey work within the scope of the collec-tive-bargaining agreement. There is no such tradi-tion with the new stress reconciliation analysis andthe contract does not specifically cover perform-ance of this analysis. Contrary to Local 478's con-tention, the details of stress reconciliation fieldmeasurements and their integration with computeranalysis procedures sharply distinguish the work indispute from "as built" contract work. In light ofthis distinction and the contractual exception fromcoverage of nonsurveyors who occasionally usesurveying instruments for other work, we find thatLocal 478's collective-bargaining agreement has noweight in deciding which group of employees isentitled to perform the work in dispute.658 OPERATING ENGINEERS LOCAL 478 (STONE & WEBSTER)2. Employer practice and preferenceThe Employer has only recently-in May orJune-begun the taking of measurements of com-pleted construction work for purposes of stress rec-onciliation analysis. As an established practice,however, the Employer has subjected the designsof piping systems to stress analysis prior to con-struction. The measurements needed for such com-puter analysis have always been performed bypiping designers and stress analysts, not by survey-ors.The Employer started performing stress analysisof completed work in response to an NRC bulletinissued in 1979 requiring a comparison of a pipingsystem's original design to that which is ultimatelyconstructed. Of the five nuclear power plants cur-rently being built by the Employer, Millstone III isthe first one where the stress reconciliation proce-dure has been implemented. John Carty, the Em-ployer's superintendent of engineering and head ofthe SEG at Millstone III, stated that the Employerplans to assign the stress reconciliation measure-ments at the other plants to engineering personnel,rather than surveyors. Nevertheless, inasmuch asthe work assignment at issue here is the first of itskind, we find that the factor of employer practicefavors neither the unrepresented SEG employeesnor employees represented by Local 478 in makingour determination.With respect to employer preference, the Em-ployer prefers the unrepresented SEG employeesover the surveyors represented by Local 478 forperformance of the work in dispute. Accordingly,we find that the factor of employer preferencefavors awarding the disputed work to the SEG em-ployees.3. Relative skillsPursuant to the Employer's assignment, the stressreconciliation measurements are performed by ateam composed of a stress analyst and two pipingdesigners. The stress analyst has a Bachelor of Sci-ence degree in engineering and extensive work ex-perience in the Employer's Boston headquarters,including using the computer program for stressanalysis in the preconstruction stage. The pipingdesigners have 2-year degrees and at least 10 years'experience in piping design, including the makingof piping configuration models for computer pro-grams. Both the stress analysts and the piping de-signers use their independent judgment to makecertain engineering assumptions as to what dimen-sions are required to ensure that the pipe configura-tions are compatible with the computer programfor stress reconciliation.Local 478-represented surveyors generally donot have college degrees, and there is no evidencethat they have taken measurements specifically forthe purpose of fashioning a computer program. Onoccasion, the surveyors assist the analysts and de-signers in the taking of stress reconciliation meas-urements by giving starting points and measure-ments of penetrations through walls and slabs. Therecord shows that, unlike pipe designers, surveyorsare not familiar with piping fittings and cannot nor-mally distinguish between a short radius and longradius elbow, cannot identify a reducer on a pipe,and are not acquainted with unusual kinds of pipe-fittings such as washolets and threadolets. Knowl-edge of the aforementioned fittings is needed totake measurements for stress reconciliation analysis.Further, Travers, the Employer's chief supervisorof surveyors, testified that the surveyors could notadequately perform the disputed work, particularlysince they could not identify mass points-neces-sary information for the computer program.Nevertheless, Local 478 contends that the sur-veyors have demonstrated, at least on another nu-clear power plant project, that they are fully capa-ble of performing the work. Specifically, Local 478cites stress reconciliation measurement work doneby surveyors at the Shoreham nuclear facility inLong Island, New York, which was engineered bythe Employer, but was being built by a differentconstruction company. Contrary to Local 478'scontention, John Carty, the Employer's superin-tendent of engineering at Millstone III, testifiedthat he had been told by the head of engineering atShoreham that the stress reconciliation measure-ments taken by surveyors there were insufficient,and had to be done a second time by stress ana-lysts. Accordingly, we find the evidence insuffi-cient to support Local 478's assertion that survey-ors have shown that they can adequately performthe disputed work.From the foregoing, we conclude that the factorof relative skills favors awarding the disputed workto the unrepresented SEG employees who current-ly are performing the work satisfactorily, ratherthan to the Local 478-represented surveyors.4. Economy and efficiency of operationsThe two competing groups of employees hereare engaged in numerous other jobsite functions,which will be unaffected by the assignment of thework in dispute. The Employer asserts that it ismore efficient to assign the work to the SEG em-ployees rather than surveyors, because only the an-alysts and designers possess the requisite skills andexperience. On the basis of the above-mentionedsituation at the Shoreham project, the Employer659 DECISIONS OF NATIONAL LABOR RELATIONS BOARDargues that if the work is awarded to the survey-ors, a duplication of work will result because theEmployer will find it necessary to have the SEGemployees check the surveyors' measurements. Ac-cording to the Employer, "efficiency" in this casemeans getting the information correctly the firsttime.Likewise, Local 478's contention that the factorof efficiency warrants awarding the work to thesurveyors is premised on the Union's assertion thatthe surveyors have shown that they are fully capa-ble of performing the wotk. We have rejected thisassertion above and found instead that only theSEG employees have demonstrated the skills to dothe work. Thus, we find that the factor of econo-my and efficiency of operations favors the unrepre-sented SEG employees in making our determina-tion.ConclusionsAfter considering all the relevant factors, weconclude that the unrepresented Site EngineeringGroup employees are entitled to perform the workin dispute. We reach this conclusion relying on thefactors of employer preference, job skills, andeconomy and efficiency of operations. The presentdetermination is limited to the particular controver-sy which gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1. Employees of Stone & Webster EngineeringCorporation who are employed in the Employer'sSite Engineering Group are entitled to perform thetaking of the measurements used in the Employer'sstress reconciliation analysis of completed work atthe Millstone III nuclear power plant constructionproject in Waterford, Connecticut.2. Operating Engineers, Local Union 478, affili-ated with the International Union of Operating En-gineers, AFL-CIO, is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to forceStone & Webster Engineering Corporation toassign the disputed work to employees representedby it.3. Within 10 days from this date, Operating En-gineers, Local Union 478, affiliated with the Inter-national Union of Operating Engineers, AFL-CIO,shall notify the Officer-in-Charge for Subregion 39in writing whether it will refrain from forcing theEmployer, by means proscribed by Section8(b)(4)(D), to assign the disputed work in a mannerinconsistent with this determination.660